The plaintiff in error, defendant below, filed objections to the confirmation of sheriff's sale of real estate. These objections were overruled and the sale was confirmed. Plaintiff in error brought this ruling by transcript to this court for review. This appeal being by transcript, none of the evidence, if any, introduced is presented to this court. The trial court found the issues generally for the plaintiff below in the order confirming the sale.
No error appears on the face of the record.
In Kline et al. v. Evans, Trustee, et al., 103 Okla. 44,229 P. 427, the court said:
"The ruling on a motion for confirmation of sale or objections thereto is addressed to the sound discretion of the court, and unless it affirmatively appears that the trial judge has abused his discretion in the ruling, the action of the court will not be reversed on appeal."
The court further said:
"It is only questions relating to and pertaining to the sheriff's sale that may be heard on motion or objections to the confirmation of sale of real estate on execution."
The action of the trial court is affirmed.
The Supreme Court acknowledges the aid of Attorneys Eugene Jordan, J.R. Keaton, and W.A. Lybrand in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of the law and facts was prepared by Mr. Lybrand and approved by Mr. Jordan and Mr. Keaton, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration by a majority of the court, this opinion was adopted.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, WELCH, and CORN, JJ., concur.